                      1   COLE R. SHERIDAN (SBN 215109)
                          THE LAW OFFICES OF COLE SHERIDAN                                    JS-6
                      2
                          9350 Wilshire Boulevard, Suite 203
                      3   Beverly Hills, CA 90212
                      4   Phone: (310) 819-9640 / Fax: (310) 819-9641
                      5   Attorney for Plaintiff,
                      6   STARWEST TECH INTERNATIONAL, LLC
                      7
                                                   UNITED STATES DISTRICT COURT
                      8
                             FOR THE CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
                      9

                     10
                          STARWEST TECH                                Case No. 2:19-cv-00722-JFW-FFM
                     11   INTERNATIONAL, LLC,
                          a Nevada limited liability company,           ORDER OF JUDGMENT
                     12

                     13               Plaintiff,
                     14
                                v.
                     15

                     16   ZOI, INC., a Delaware corporation;
                          BRYAN LORDEN, an individual;
                     17   and DOES 1 through 10, inclusive,
                     18
                                      Defendants.
                     19

                     20

                     21         Considering the Stipulation of Facts and Conclusions of Law, jointly executed
                     22   and filed on behalf of each of the parties in the above-captioned matter, on or about
                     23   March 11, 2019 (“Joint Stip”), IT IS ORDERED AND ADJUDGED that judgment is
                     24   hereby entered in favor of Plaintiff STARWEST TECH INTERNATIONAL, LLC,
                     25   a Nevada limited liability company and against all Defendants, including but not
                     26   limited to Defendant BRYAN LORDEN, an individual, and Defendant ZOI, INC., a
LA10448.0211902221




                     27   Delaware corporation, on each of the eight (8) causes of action alleged in the
                     28   Complaint filed in the above-captioned matter, and in addition to the following terms:

                                                                 -1 –
                                                           ORDER OF JUDGMENT
                      1
                          A.   PERMANENT INJUNCTION.                 The Court permanently enjoins
                      2
                               Defendant BRYAN LORDEN, an individual, and Defendant ZOI, INC.,
                      3
                               a Delaware corporation, as well as their respective agents, employees,
                      4
                               assigns, officers, successors, licensees, and all persons acting in concert
                      5
                               or   participation   with   each    or     any   of   them   (collectively,
                      6
                               “DEFENDANTS” (in all capitalized letters)) from:
                      7
                                     i. using the ZOI Marks (which, for purposes of reference, are
                      8
                                        comprised of certain distinct word marks and/or stylized
                      9
                                        design marks with the United States Patent and Trademark
                     10
                                        Office (“USPTO”), with the registration numbers: 4869310,
                     11
                                        4869311, 5039074, and 5039075 (collectively, the “ZOI
                     12
                                        Marks”);
                     13
                                     ii. using or otherwise incorporating the name ‘Zoi’ (including any
                     14
                                        and all derivatives thereof and/or similar variations thereof) in
                     15
                                        any product, service or other branding and/or advertising
                     16
                                        activity;
                     17
                                    iii. selling, licensing, distributing, promoting, marketing and/or
                     18
                                        advertising any product, service or merchandise (a) bearing the
                     19
                                        ZOI Marks; and/or (b) bearing the name the name ‘Zoi’
                     20
                                        (including any and all derivatives thereof and/or similar
                     21
                                        variations thereof);
                     22
                                    iv. using or otherwise incorporating the name ‘Zoi’ (including any
                     23
                                        and all derivatives thereof and/or similar variations thereof) or
                     24
                                        the ZOI Marks in the context of any historical reference or
                     25
                                        association to DEFENDANTS prior business or commercial
                     26
                                        activity.
LA10448.0211902221




                     27

                     28


                                                            -2 –
                                                    [ ORDER OF JUDGMENT
                      1
                                B.   MONETARY          DAMAGES.                Plaintiff        STARWEST   TECH
                      2
                                     INTERNATIONAL, LLC is awarded compensatory damages in the sum
                      3
                                     certain amount of $50,000.00 (FIFTY THOUSAND US DOLLARS);
                      4
                                     awarded a disgorgement of all revenues, earnings, profits, compensation,
                      5
                                     and benefits obtained by DEFENDANTS as a result of their unlawful
                      6
                                     business acts or practices; awarded all court costs, costs of collection of
                      7
                                     the above-referenced amounts and all future monies owed to Plaintiff
                      8
                                     arising from and/or related to satisfaction of this judgment, along with
                      9
                                     all prejudgment and postjudgment interest at a rate of 10% per annum.
                     10
                                     Defendants BRYAN LORDEN, an individual, and ZOI, INC., a
                     11
                                     Delaware corporation, are jointly and severally liable to Plaintiff for all
                     12
                                     such damage awards.
                     13
                                C.   ORDER OF IMPOUND. DEFENDANTS are hereby ordered to, within
                     14
                                     30 days of the date herein, deliver to Plaintiff for impound all physical
                     15
                                     and electronic copies of the above-referenced products, advertising
                     16
                                     and/or marketing materials (a) bearing the ZOI Marks; and/or
                     17
                                     (b) bearing the name the name ‘Zoi’ (including any and all derivatives
                     18
                                     thereof and/or similar variations thereof), including but not limited to all
                     19
                                     internet web-based and/or social media materials (including websites,
                     20
                                     domains and all filing to investors and/or the SEC).
                     21
                          ///
                     22
                          ///
                     23
                                                [Remainder of page intentionally left blank.]
                     24

                     25

                     26
LA10448.0211902221




                     27

                     28


                                                                 -3 –
                                                           ORDER OF JUDGMENT
                      1
                                IT IS FURTHER ORDERED AND ADJUDGED that (pursuant to §3 of the
                      2
                          Joint Stip) Parties are deemed to have forever waived any and all objections to
                      3
                          jurisdiction and venue in the above-captioned matter, including personal and subject
                      4
                          matter jurisdiction, and the above-captioned court shall retain jurisdiction over all
                      5
                          parties and the subject matter herein for all purposes related to and/or arising from
                      6
                          this matter, including enforcement of this Order of Judgment.
                      7

                      8

                      9
                                  March 14, 2019
                          DATED: _________________              By: _________________________________
                                                                     UNITED STATES DISTRICT COURT
                     10
                                                                     HONORABLE JOHN F. WALTER
                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
LA10448.0211902221




                     27

                     28


                                                                 -4 –
                                                           ORDER OF JUDGMENT
